Mr. Justice Holdom delivered the opinion of the court. 2. Automobiles and gabages, § 3*—when evidence sustains judgment for injured pedestrian. In an action to recover for personal injuries sustained by a pedestrian by being struck by defendant’s automobile while plaintiff was crossing a street, where it appeared that, though plaintiff sought to cross at a point not a regular crossing, defendant’s automobile was being driven out of the regular path of vehicular traffic when it struck plaintiff, a judgment for plaintiff held sustained by the evidence. 3. Appeal and ebbor, § 1629*—when improper questions of counsel not reversible error. Improper questions asked by counsel for plaintiff are not reversible error where the evidence and the size of the verdict show that defendant was not prejudiced thereby, and where on prompt objection by defendant the court ruled the questions out, such ruling being a sufficient curative. 4. Trial, § 270*—when special interrogatories. Special interrogatories in an action for personal injuries which do not fulfil the legal requirement that they be single and direct and that they relate to an ultimate or controlling fact are properly refused. 5. Instructions, § 159*—how considered. Instructions must be taken and read as a whole. 6. Negligence, § 204*—when request for directed verdict properly denied. A request for a directed verdict in an action for personal injuries is properly denied where plaintiff’s case presents facts calling for a submission of the case to a jury. 7. Automobiles and garages, § 3*—when evidence of competency of driver admissible. In an action for personal injuries sustained by plaintiff as a result of being struck by defendant’s automobile, where one of the issues joined was the failure of defendant to employ a careful and skilful driver, and whether the driver employed lacked such qualities, evidence is competent as to the competency, reliability and reputation of the driver employed by defendant to drive his automobile at the time of the accident, since defendant cannot be heard to complain of evidence pertinent to the issues joined. 8. Automobiles and garages, § 3*—when evidence shows driver reckless and unfit. In an action to recover for personal injuries sustained by a pedestrian as a result of being struck by defendant’s automobile, where it appeared that the automobile was being driven by defendant’s servant at a point in the street away from the regular path of vehicular traffic, evidence held to show that the character and conduct of defendant’s driver was reckless, and that such driver was unfit to drive such automobile.